NO








NO. 12-09-00316-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
REBECCA LOUISE MOORE,                         '     APPEAL
FROM THE 241ST
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        '     SMITH COUNTY,
TEXAS
 


MEMORANDUM OPINION
PER
CURIAM
Appellant
has filed a motion to dismiss this appeal.  The motion is signed by Appellant
and her counsel.  No decision having been delivered by this court, the motion
is granted, and the appeal is dismissed in accordance with Texas Rule of
Appellate Procedure 42.2.
Opinion delivered October 21,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 (DO NOT PUBLISH)